PER CURIAM.
Pula appeals the denial of his most recent motion for post-conviction relief. Finding no merit in his argument, we affirm. In so doing, we take the additional step of barring Pula from filing any further pro se pleadings in this case.
Pula was tried and convicted of second degree murder eighteen years ago. His conviction was affirmed in Pula v. State, 578 So.2d 1115 (Fla. 5th DCA 1991). Since then Pula has filed multiple pro se motions for post-conviction relief, all of which have been denied by the trial court and this court. As a result, this court issued a show cause order pursuant to State v. Spencer, 751 So.2d 47 (Fla.1999). Pula’s response was meritless.
AFFIRMED; Future Pro Se Filings PROHIBITED.
PALMER, C.J., TORPY and EVANDER, JJ., concur.